ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_02_FR.txt. DEMANDE DE RÉFORMATION (DÉCL. LACHS) 214

M. Lacs, Président, fait la déclaration suivante:

Tout en souscrivant complètement aux motifs énoncés par la Cour et à
ses conclusions, j'estime devoir formuler deux observations.

1. Que les jugements du Tribunal administratif des Nations Unies
puissent être réexaminés par une instance judiciaire supérieure est une
possibilité dont il faut se louer car elle tend à mieux assurer la protection
des droits en jeu. Mais la façon dont elle a été mise en œuvre a soulevé des
doutes que je partage. J’irais même plus loin que la Cour quand celle-ci
déclare ne pas considérer la procédure établie à Particle 11 comme
«exempte de difficulté » (paragraphe 40), car à mon sens, on ne saurait ac-
cepter sans réserve la procédure dans son ensemble ou certaines de ses
phases. L’historique des dispositions en question montre — et cela n’a
rien d’étonnant — qu’elles ont été adoptées après maintes divergences de
vues et controverses juridiques.

Il n’y aurait guère d'intérêt peut-être à signaler ce problème s’il ne
devait y avoir à l’avenir d’autre choix qu'entre un contrôle judiciaire du
genre de celui qu'offre la présente procédure et une absence totale de con-
trôle judiciaire. Mais je ne crois pas qu’il doive forcément en être ainsi et
si un choix doit être opéré c’est entre la méthode actuelle de contrôle et
une méthode plus efficace et exempte de difficulté. Je ne vois aucune
raison impérative, ni en droit ni en fait, pour laquelle l’adoption d’une
meilleure méthode ne pourrait être envisagée.

2. Ma seconde observation concerne la différence qui existe entre les
deux procédures de réformation, celle que prévoit l’article XII du statut
du Tribunal administratif de l’OIT et celle qu’établit l’article 11 du statut
du Tribunal administratif des Nations Unies. Chacune d’elles a été accep-
tée par un certain nombre d’organisations, pour la plupart des institu-
tions spécialisées ; vu la coordination qui doit manifestement être assurée
entre ces organisations, appartenant presque toutes aux Nations Unies,
il est regrettable qu’il y ait des divergences quant à la nature de la protec-
tion accordée à leurs fonctionnaires. En fin de compte, elles ont pour
effet d'offrir une protection différente selon la catégorie de fonctionnai-
res. Il ne fait guère de doute que, dans l’intérêt des administrations en
question, des fonctionnaires et des organisations elles-mêmes, les procé-
dures devraient être uniformes.

MM. FORSTER et NAGENDRA SINGH, juges, font la déclaration suivante:

Bien que nous ayons voté pour l’avis de la Cour, certains aspects nous
paraissent mériter d’être mentionnés; aussi, nous prévalant des droits
conférés par l’article 57 du Statut auquel s’ajoute l’article 84 du Règle-
ment, joignons-nous à l’avis la déclaration suivante:

52
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 215

I

On a dit qu’étant donné la nature et le caractère de la voie procédurale
par laquelle Pavis consultatif de la Cour est sollicité conformément a
Particle 11 du statut du Tribunal administratif des Nations Unies, il
parait douteux que le Comité des demandes de réformation de jugements
du Tribunal administratif!, organe politique, mais néanmoins autorisé
par l’Assemblée générale à prendre l'initiative de soumettre des questions
juridiques à la Cour en vertu de Particle 96, paragraphe 2, de la Charte,
soit bien apte à jouer ce rôle. S’ajoute à cela le problème de l'égalité des
parties — en l'espèce le Secrétaire général et le fonctionnaire intéressé —
en ce qui concerne le droit de se présenter devant la Cour (article 66 du
Statut). Il n’est pas sans intérêt de relever que, malgré le paragraphe 2 de
la résolution 957 (X) adoptée en 1955 par l’Assemblée générale, recom-
mandant aux Etats Membres et au Secrétaire général de s’abstenir de
présenter des exposés oraux à la Cour, le fonctionnaire requérant,
M. Fasla, a demandé, par lettre du 15 décembre 1972, à être autorisé à sou-
mettre des observations orales. Cette requête a été renouvelée par écrit le
29 janvier 1973. C’est la décision de la Cour de ne pas tenir d’audience
publique pour entendre des exposés oraux qui a placé les parties sur un
pied d’égalité en la présente espèce.

Le premier souci de tout organe judiciaire, qu’il siège en appel ou dans
une procédure de réformation, et qu’il rende un jugement ou un avis
consultatif, est de s'assurer que toutes les parties intéressées se voient
accorder, dans des conditions d’égalité, la possibilité de présenter sans
entraves leurs vues respectives de manière que justice soit rendue sur la
base de tous les renseignements nécessaires à cette fin suprême. Il se peut
que dans les circonstances de la présente espèce, la décision de ne pas
tenir d’audiences se soit justifiée puisque la Cour disposait d'informations
adéquates pour pouvoir rendre la justice, mais cette considération ne vaut
pas pour toutes les affaires qui pourraient être soumises à la Cour par voie
de requête pour avis consultatif en vertu de l’article 11 du statut du
Tribunal administratif des Nations Unies. Il ne saurait donc être question
de généraliser et d'affirmer une fois pour toutes que la procédure serait
nécessairement régulière dans les différentes circonstances de tous les cas
d’espèce qui pourraient se présenter au titre de cette catégorie particulière
d’affaires. Admettons même qu’il n’existe pas de principe général de droit
exigeant que, dans une procédure de réformation, la possibilité soit néces-
sairement donnée aux parties d’exposer oralement leur cause devant le
tribunal compétent; il n’est cependant pas douteux que les procédures
judiciaires visent à parer à toutes les éventualités et qu’elles laissent au
tribunal de réformation la faculté discrétionnaire d’apprécier, selon les
circonstances, ce qui est juste et nécessaire. Une procédure judiciaire ne

1 Que l’on appellera ci-après, pour plus de commodité, le Comité.

53
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 216

saurait échapper à toute critique si, comme en l'espèce, elle lie les mains
de la Cour, comme tribunal de réformation et, par souci de préserver
l'égalité des parties, exclut toute possibilité d’exposés oraux même si, dans
un cas particulier, des audiences apparaissent nécessaires et justifiées.
Certaines améliorations semblent donc indiquées pour pouvoir faire face
à toutes les situations.

Il convient en outre de rappeler l’historique de l’élaboration de l’article
11 du statut du Tribunal. Les délégués du Royaume-Uni et des Ftats-
Unis d'Amérique, pays qui étaient parmi les coauteurs de la résolution
957 (X) de l’Assemblée générale, ont spécifié qu'ils laissaient à la Cour le
soin de décider si la procédure prévue pour réformer les jugements du
Tribunal administratif sur des points de droit présentait des failles juri-
diques. Ces délégués ont exprimé l’espoir que

«la Cour, si elle estime qu’un élément important de la procédure est
contraire aux dispositions de la Charte ou de son propre Statut, ou
encore ne donne pas aux parties en cause des garanties suffisantes,
whésitera pas à nous le faire savoir» (Nations Unies, Documents
officiels de l’Assemblée générale, dixième session, 541¢ séance, 8 no-
vembre 1955, par. 54-67, p. 314-315).

Pour répondre aux objections évoquées plus haut, qui remontent à
1955, il paraît opportun de dire un mot des possibilités d'amélioration
des procédures établies en vertu de l’article 11 du statut du Tribunal
administratif des Nations Unies. On peut relever par exemple que le
Comité ne donne aucun motif, soit pour accueillir les demandes, soit pour
les rejeter. Le Comité se réunit à huis clos et n’établit pas de comptes
rendus analytiques de ses délibérations, qui sont considérées comme con-
fidentielles, même pour la Cour. Voila l’un des aspects non judiciaires de
la manière dont le Comité applique la procédure établie pour saisir la
Cour d’une requête pour avis consultatif. De plus, on ne peut pas nier que
les décision du Comité ont une importance vitale pour les fonctionnaires
de l'ONU, une décision positive étant une «condition nécessaire», ou
un sine qua non de «l’exercice de la juridiction consultative de la Cour».
Ainsi, l'intervention du Comité devient une étape juridique cruciale de
toute la procédure établie pour l'examen des griefs des fonctionnaires,
puisque sans son assentiment il n’est pas possible d’obtenir que la Cour
énonce librement sa propre opinion. On a évoqué aussi le caractère non
judiciaire et la composition du mécanisme de filtrage que constitue le
Comité, lequel n’est sans doute pas toujours l’organe juridique qui con-
viendrait pour consulter la Cour — c’est un aspect qui est traité dans l’avis,
et nous approuvons ce qui est dit à ce sujet. Nous pensons nous aussi que
la Cour doit donner suite à la requête pour avis consultatif en l’espèce. Le
régime institué par l’article 11 du statut du Tribunal n’est peut-être pas
juridiquement impeccable. Il peut même être éloigné de la perfection en
tant que procédure judiciaire, mais certainement pas au point de justifier
la Cour à refuser de répondre aux deux questions sur lesquelles son avis

54
DEMANDE DE REFORMATION (DECL, FORSTER ET NAGENDRA SINGH) 217

est demandé. Il est sans doute vrai aussi que la Cour n’est pas saisie de
cet aspect en 1973 et qu’en conséquence il ne serait peut-étre pas correct
de formuler des observations à ce propos, soit directement, soit même à
titre d’obiter dictum. W ne nous paraît cependant pas déplacé de le signa-
ler dans la présente déclaration et de laisser aux autorités intéressées le
soin d'examiner, si elles le jugent à propos, s’il ne serait pas possible
d'améliorer la procédure dont le Comité constitue le rouage central.

{I

Nous souscrivons aussi à la conclusion suivant laquelle les deux ques-
tions posées à la Cour appellent une réponse négative, mais il existe
néanmoins un aspect particulier et une considération distincte qui mé-
ritent d’être mentionnés dans l'intérêt général de la justice. Nous approu-
vons sans réserve l’idée que, sur le plan de la procédure suivie par le
Tribunal, il n’y a eu aucune erreur essentielle dont on puisse dire qu’elle
aurait provoqué un mal-jugé en l’espèce. Les formes régulières ont été
observées et nous n’éprouvons pas de difficulté à répondre à la question
correspondante par la négative.

Toutefois, pour ce qui est du non-exercice de la juridiction, bien des
opinions sont permises, tant à propos de ce qui constitue ce non-exercice
que des limites de la fonction de réformation de la Cour, compte tenu
notamment des restrictions que lui impose ici son mandat. Il est naturel-
lement vrai que la Cour n’est pas à même de refaire le procès à l'issue
duquel le Tribunal administratif a statué. La Cour ne doit pas, de façon
générale, aborder l'examen des questions de fond et en particulier de
celles qui n’appartiennent pas aux catégories «réformables», c’est-à-dire
qui ne concernent pas les deux points retenus par le Comité parmi les
quatre énumérés au paragraphe | de l’articie 11 du statut du Tribunal ad-
ministratif. L’intention n’est pas ici de s’écarter de la jurisprudence déjà
consacrée à l’époque de la Cour permanente, suivant laquelle la Cour doit
se tenir «dans le cadre de ... la demande d’avis qui lui a été présentée»
attendu que, au cas où certains points débattus «dépasseraient le cadre de
la question ... la Cour ne saurait s’en occuper» (C.P.JU. série B n° 16,
p. 16). La Cour doit donc rester «dans les limites» des questions qui lui
sont soumises (cf. C.J. Recueil 1955, p. 72).

Toutefois il n’est pas interdit d’examiner sous tous ses aspects la no-
tion de l’«omission d’exercer la juridiction». Ces termes figurent dans la
requête adressée à la Cour et ne doivent donc pas échapper à notre atten-
tion, 1l y a assurément «non-exercice de la juridiction» quand le Tri-
bunal a, sciemment mais à tort, omis de prendre en considération un
point important, ou ne l’a pas fait par inadvertance.

On peut dire aussi que le Tribunal n’a pas exercé sa juridiction s’il a
causé une injustice tangible, manifeste, vu qu’exercer sa juridiction de

55
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 218

cette manière revient à ne pas l'exercer. Cette interprétation ne vaut bien
sûr que si le défaut d’exercice de la juridiction est si flagrant qu’il emporte
la nullité.

De même, suivant les espèces, il peut y avoir non-exercice de la juridic-
tion dans des cas où le Tribunal s’est demandé s’il devait faire usage de ses
pouvoirs juridictionnels relativement à une question particulière, mais a
résolu le problème par la négative. En pareille circonstance le Tribunal
pourra certes être considéré comme ayant effectivement exercé sa juridic-
tion. Mais il faudrait alors se demander si, pour parvenir à sa conclusion,
le Tribunal n’est pas sorti d’une marge d'appréciation raisonnable et de ce
qu’on pourrait appeler une évaluation normale des faits de la cause. Ce
qu’il appartient à la Cour d'examiner, c’est une contestation du juge-
ment du Tribunal au motif que celui-ci «a omis d’exercer sa juri-
diction». La Cour doit donc apprécier dans chaque cas s’il y a eu non-
exercice de la juridiction au sens de l’article 11 du statut du Tribunal.

C’est ici qu’interviennent certaines considérations relatives à la nature
et aux circonstances particulières du non-exercice des pouvoirs juridic-
tionnels du Tribunal. On ne saurait dire, de façon générale, que la notion
de «non-exercice de la juridiction» interdise toujours d’examiner si la
juridiction a été exercée de façon convenable. On a affirmé que la Cour,
dans sa fonction de réformation, doit veiller à ne pas empiéter sur le fond.
Il est cependant permis de se demander jusqu’à quel point la Cour doit
s'inspirer de l’avis consultatif de 1956 qui concernait le Tribunal de
l'OIT et l’article XII de son statut, lequel est très différent de l’article 11
du statut du Tribunal administratif des Nations Unies. Même si la Cour
se laissait guider par cette décision où il est dit que «les erreurs de fait ou
de droit que commettrait le Tribunal administratif dans ses jugements sur
le fond ne peuvent pas [être redressées par la Cour sur demande d’avis]»
(C.LJT. Recueil 1956, p. 87), il semble que rien ne l’empêcherait d’analyser
les conclusions du tribunal inférieur pour déterminer si les intérêts fonda-
mentaux de la justice ont été respectés en ce sens qu'il y aurait un rapport
adéquat, proportionnel ou équilibré entre les constatations du Tribunal
et les conclusions exprimées dans son jugement. En l’espèce, bien qu’il n’y
ait peut-être pas eu mal-jugé au sens où la juridiction en tant que telle
n'aurait pas été exercée du tout, et qu’on puisse donc répondre stricte-
ment par la négative à la question du Comité, certaines observations se
justifieraient si l’on relevait un déséquilibre entre les constatations de la
juridiction inférieure et ses conclusions quant aux réparations à accorder.

Il convient d’examiner assez longuement cet aspect, et pour cela le
mieux est de mentionner séparément les passages du jugement n° 158 du
Tribunal qui ont trait: a) à la thèse du requérant et aux constatations

56
DEMANDE DE REFORMATION (DECL. FORSTER ET NAGENDRA SINGH) 219

du Tribunal et 5) aux conclusions auxquelles le Tribunal est parvenu
quant aux réparations 4 accorder:

a) Dans le jugement n° 158, le Tribunal résume /a thèse du requérant dans
les termes suivants:

«Cependant, le requérant ne prétend pas que le seul fait d’avoir
été engagé pour une durée déterminée lui donne droit à la prolon-
gation de son contrat au-delà du 31 décembre 1969. Il demande
tout d’abord au Tribunal d’ordonner au défendeur de rectifier et
compléter sa fiche analytique individuelle et les rapports périodi-
ques réglementaires, ainsi que les appréciations portées sur son
travail; il lui demande par ailleurs d’ordonner au défendeur de
continuer des recherches sérieuses en vue d’affecter le requérant à un
poste correspondant à ses aptitudes '.» (Les italiques sont de nous.)

Par comparaison avec cette thèse du requérant, les constatations du
Tribunal, exprimées de façon claire et catégorique, sont ainsi con-
cues:

«Le Tribunal constate qu’au moment où la recherche d’un
nouveau poste a été entreprise, aucun rapport périodique n'avait
été établi sur les services du requérant du 1er juillet 1965 au 31
mai 1966 et de novembre 1967 au 31 décembre 1969. La pratique
établie concernant la contestation des rapports périodiques n'avait
pas été observée. Enfin, certaines appréciations élogieuses concer-
nant les services du requérant ne figuraient pas au dossier. La
fiche analytique individuelle établie sur la base des seuls rapports
existants était donc incomplète. Après avoir examiñé cette situa-
tion, la Commission paritaire de recours a déclaré «qu’en
raison de ces faits, le dossier du requérant» était «incomplet et
trompeur» et que cela avait «gravement compromis ses chances
d'obtenir une prolongation de son contrat ou de faire accepter sa
candidature à un poste dans d’autres organisations».

Le Tribunal estime que l'engagement pris par le défendeur n’a
pas été exécuté régulièrement puisque les informations concernant
les services du requérant, telles qu’elles figuraient dans son dos-
sier et dans sa fiche analytique individuelle, comportaient de
graves lacunes. Les recherches n'auraient pu être menées régulière-
ment que sur la base d'informations complètes et impartiales 2.»
(Les italiques sont de nous.)

b) Le Tribunal se prononce dans sa conclusion sur la réparation accor-
-dée, qui est d’une importance primordiale pour le requérant, M. Mo-
hamed Fasla, mais qui doit aussi permettre à la Cour d’apprécier
s’il existe un juste équilibre et une proportion exacte entre les consta-

1 Voir document AT/DEC/158 du 28 avril 1972; affaire n° 144, jugement n° 158,
p. 17-18.
2 Ibid.

57
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 220

tations du Tribunal et les satisfactions données en définitive au re-
quérant. C’est dans ces derniers paragraphes du jugement du Tribunal
que l’on peut apprécier comment il a essentiellement exercé sa juridic-
tion. Nous reproduisons donc ci-après les conclusions du Tribunal:

«Le Tribunal doit en conclure que le parti pris dont le premier
notateur témoignait à l'égard du requérant n’a été en aucune ma-
nière redressé par le fonctionnaire supérieur appelé à participer à
la rédaction du rapport que le défendeur avait accepté de faire
établir, comme il en avait l'obligation aux termes du règlement
du personnel.

Ainsi le défendeur a toléré qu'un rapport manifestement inspiré
par le parti pris, ne contenant aucune réserve ou observation
personnelle de la part du deuxième notateur, soit placé dans le
dossier du requérant et utilisé dans la fiche analytique individuelle
revisée à la suite de la recommandation de la Commission pari-
taire de recours acceptée par le défendeur.

Etant arrivé à la conclusion que /e défendeur n’a pas exécuté
dans des conditions raisonnables T obligation qu’il avait assumée de
procéder à la recherche d’un poste pour le requérant, le Tribunal
constate qu’il n’est pas possible de porter remède à cette situation
par l'annulation de la décision contestée ou en ordonnant l’exécu-
tion de P obligation contractée en 1969. Le Tribunal a jugé dans des
affaires analogues (jugements n° 68: Bulsara et 92: Higgins) que
l'octroi d’une indemnité au lieu et place de l’exécution de l’obliga-
tion peut constituer une réparation suffisante et adéquate.

Prenant en considération les constatations de la Commission
paritaire de recours dans son rapport du 3 juin 1970 (paragraphe
45) ainsi que le fait que le PNUD a refusé de chercher à nouveau un
poste au requérant après avoir accepté de corriger la fiche analy-
tique individuelle en tenant compte des rapports périodiques qui
manquaient jusqu alors, le Tribunal considère qu’en l’occurrence
Poctroi d’une somme égale au montant net du traitement de base du
requérant pour une période de six mois constitue «la juste mesure
de la réparation, le chiffre raisonnable de celle-ci» (avis consul-
tatif du 23 octobre 1956, C.I.J. Recueil 1956, p. 100) 1.» (Les ita-
liques sont de nous.)

Si l’on rapproche les constatations du Tribunal des conclusions aux-
quelles il est parvenu, notamment en ce qui concerne la réparation, il
semble donc qu’une certaine disproportion se manifeste dans la façon
dont le Tribunal a exercé ses pouvoirs juridictionnels.

 

 

1 Voir document AT/DEC/158 du 28 avril 1972; affaire n° 144, jugement n° 158,
p. 22.

58
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 221

Cet aspect de l’affaire, celui de la réparation accordée, ne semble pas
concerner une erreur de procédure, cette notion ayant une portée restrein-
te et, comme on l’a vu plus haut, il n’y a pas eu non plus de vice de
procédure en tant que tel en l'espèce, et encore moins un mal-jugé. Il ne
s’agit pas non plus d’excés de juridiction ou de compétence, autre pos-
sibilité de saisine de la Cour envisagée à l’article 11 du statut du Tribunal,
mais que le Comité n’a pas invoquée en l’espèce. De même, le déséquilibre
signalé ne met pas en cause les dispositions de la Charte des Nations
Unies. if ne peut donc s'agir que de l’exercice de la juridiction et plus
particulièrement de la question de savoir si cet exercice a été adéquat,
ainsi qu'il est expliqué ci-après.

Le Tribunal a fait siennes toutes les thèses majeures du requérant et il a
conclu que le défendeur «n’a pas exécuté l’obligation qu'il avait assu-
mée ». I] a relevé en outre que le défendeur «déclare expressément qu'il ne
fera rien pour entreprendre une recherche de poste dans des conditions plus
régulières». «Pour ce motif, le Tribunal considère que l obligation assumée
dans la lettre du 22 mai 1969 wa pas été exécutée.» (Les italiques sont de
nous.) On ne saurait donc nier que, si l'on examine l’affaire dans son
ensemble, le résultat net de cet épisode des services du requérant au
PNUD a été qu'il a perdu son emploi comme s'il était un «fonctionnaire
indésirable», sans espoir ou sans grand espoir pour l'avenir, ce qui a
constitué une grave atteinte à sa réputation professionnelle et nettement
compromis ses perspectives de carrière. Le Tribunal a incontestablement
traité de ce problème primordial soulevé par le requérant et, se jugeant en
droit d'allouer une indemnité quand à son avis il n’est pas possible de
rétablir la situation en annulant la décision contestée, il a, à juste titre,
exercé sa juridiction, et accordé une réparation au requérant. En pareille
circonstance, n'importe quel tribunal s’attacherait à prévoir une répara-
tion appropriée et non pas à allouer une indemnité qui n’aurait de répa-
ration que le nom. Il semble que cela ait été également l'intention du
Tribunal administratif des Nations Unies, comme on peut le déduire des
termes utilisés dans le jugement, suivant lesquels la réparation était ac-
cordée «au lieu et place de l'exécution» et devait donc constituer une
réparation suffisante et adéquate du préjudice subi. En somme lindem-
nité correspondant à six mois de traitement de base net accordée en l’es-
pèce visait à réparer non seulement l’inexécution de l'obligation de cher-
cher un nouvel emploi ou une nouvelle affectation au requérant, mais
aussi celle de l’obligation de diffuser une fiche analytique complétée et
corrigée; il s'agissait donc de réparer la totalité du préjudice causé à la
réputation professionnelle du requérant, y compris ses perspectives de
carrière. Cela étant, et vu en outre la constatation formelle, d’un carac-
tère grave, formulée contre le défendeur et les critiques sévères exprimées
par le Tribunal au sujet des méthodes du Secrétariat, il paraît assez in-
congru que l'indemnité accordée en conclusion ne représente que six
mois de traitement de base net, si l’on songe au maximum de deux ans
fixé par l’article 9, paragraphe |}, du statut du Tribunal, qui peut être
dépassé dans des «cas exceptionnels».

59
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 222

Même s’il n’y a rien de manifestement déraisonnable dans cette indem-
nisation parcimonieuse, qui autoriserait à y voir un «non-exercice de la
juridiction», il reste que la juridiction paraît avoir été exercée de façon
inappropriée ou disproportionnée et que ce fait, déjà évoqué dans la
présente déclaration, n’a pas à être passé sous silence, sans, bien entendu,
porter le moins du monde atteinte à l’avis consultatif de la Cour. Cette
conclusion nous paraît justifiée bien qu’il ne s’agisse pas ici d’une procé-
dure d’appel, parce que le Tribunal qui doit traduire en termes pécu-
niaires le préjudice subi jouit d’une grande marge d'appréciation discrétion-
naire pour appliquer le principe général suivant lequel la réparation doit,
autant que possible, effacer toutes les conséquences de l’acte illicite et
rétablir l’état qui aurait vraisemblablement existé si ledit acte n’avait pas
été commis. L’application de ce principe, en ce qui concerne le pouvoir du
Tribunal d'accorder une réparation, malgré les limites imposées par
l’article 11 du statut du Tribunal, laisse nettement subsister une marge
qui permettrait d’aller bien au-delà des six mois effectivement accordés en
l'espèce.

Ainsi, tout en signalant les insuffisances du jugement du Tribunal, qui
ressortent du déséquilibre entre ses constatations en faveur du requérant
et la réparation qu'il lui a accordée, nous n’hésitons pas à affirmer qu'il
wappartient pas à la Cour de se prononcer sur la quotité exacte de la
réparation, car c’est un sujet qui intéresse le fond. De plus, le Tribunal a
statué là-dessus et la Cour, qui ne peut que répondre aux deux questions
expressément posées, n’est pas en mesure de dire quelle serait en la cir-
constance la réparation appropriée, sa nature, son degré ou son espèce.

Néanmoins, il ne paraît pas hors de propos, dans fa présente déclara-
tion, d'évoquer un aspect qui est d’une importance vitale pour le requé-
rant et qui concerne aussi l’intérêt général de la justice. En attirant l’at-
tention des autorités intéressées, qu’il s’agisse du Secrétaire général ou de
toute autre personne ou organe, sur le caractère disproportionné de la
réparation accordée, on sert, semble-t-il, plutôt qu’on ne compromet,
Padrministration de la justice. C’est là toute la raison d’être de la présente
déclaration.

MM. ONYEAMA, DILLARD et JIMÉNEZ DE ARÉCHAGA, juges, joignent à
lavis consultatif les exposés de leur opinion individuelle.

M. AMMOUX, Vice-Président, et MM. GROS, DE CASTRO et Morozov,
juges, joignent à l’avis consultatif les exposés de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

60
